ORDER
This matter having been duly presented to the Court pursuant to Rule 1:20-11(e) on the motion of THOMAS A. CLARK of PERTH AMBOY, who was admitted to the bar of this State in 1986, and who was temporarily suspended from the practice of law by Order of this Court filed December 16, 2013, seeking reinstatement to the practice of law and the lifting of restraints on his attorney accounts;
And the Office of Attorney Ethics having interposed no objection to the relief sought;
And good cause appearing;
It is ORDERED that the motion is granted, and THOMAS A. CLARK is reinstated to the practice of law, effective immediately; and it is further
ORDERED that a co-signatory approved by the Office of Attorney Ethics be designated for respondent’s trust, escrow and fiduciary accounts and that there be no disbursements from said accounts without the co-signatory’s signature, effective immediately and until the further Order of the Court; and it is further
ORDERED that the portion of the Order filed on December 16, 2013, that ordered respondent’s attorney accounts be restrained from disbursement and transferred to the Superior Court Trust Fund is hereby vacated, and the funds held by the Superior Court Trust Fund from respondent’s attorney accounts shall be released to THOMAS A. CLARK forthwith.